Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 1 of 8



                                                     2%.e*..*e*/).e&2).e
                                                    *&2.)%e*.).e&e!&)e

                                                    #%+.).4e&))e                 
                                                                              CW
                                        Mar 13, 2020

                                                                                MIA



                

          R@<e<HR<MQe>JMeBQ<6Q<eJHXJFe6H;e(<^<HRBJHe6H;eJV<MeKZ9FB:e

   @<6FSAe6ZR@JMBRB<Qe@6^<e6;^BQ<;eR@<eR6DBH?eJ>eKM<:6ZRBJHQeRJeM<;Z:<eR@<eKJQQB9BFBYeJ>e

   <`KJQZM<eRJeR@<e:JMJH6^BMZQe6H;e&4 e6H;eQFJ_eR@<eQKM<6;eJ>eR@<e;BQ<6Q<e

          BHeJM;<MeRJeKMJR<:ReKZ9FB:e@<6FR@e6H;eBHeJM;<MeRJeM<;Z:<eW<eQBc<e

   J>eKZ9FB:e?6R@<MBH?Qe6H;eM<;Z:<eZI<:<QQ6MbeX6^<FeR@<e3HBR<;e,R6R<QeBQRPB:ReJZMRe

   >JMeR@<e,JZR@<MHBQXB:ReJ>eFJMB;6e@<M<9beBQQZ<QeR@<e>JFFJ_BH?eJM;<Me

             0@<e 3HBR<;e ,R6R<Qe :JZMR@JZQ<Qe BHe $B6GBe JMRe "6Z;<M;6F<e 5<QRe '6FG

        <6:@eJMRe'B<M:<e6H;e <be5<QRe BH:FZ;BH?e 6HEMZKR:beJZMRe 6H;e'MJ96RBJHe

        _BFFeM<G6BHeJK<He>JMe9ZQBH<QQeQZ9C<:TeRJeR@<e>JFFJ_BH?eFBGBR7RBJHQe

              >><:RB^<eBGG<;B6R<Fbe 6FFe CZMbe XB6FQeBHe R@<e-JZR@<MHeBQXB:ReJ>eFJMB;6

        Q:@<;ZF<;e RJe 9<?BHe JHe JMe 6>R<Me $6M:@e e      e ZLUBFe $6N:@e  e      e 8<e

        :JHRBHZ<;eK<H;BH?e>ZMR@<MeJM;<MeJ>eR@<eJ\MRe1<eJ]ReG6beBQQZ<eJW=eJM;<MQde

        :JH:<MHBH?e>ZRZM<e:JHRBHZ6H:<Qe6QeH<:<QQ6Mbe6H;e6KKMJKMB6R<e

             FFe XB6FQK<:B>B:e;<6;FBH<QeBHe :MBGBH6Fe :6Q<QeQ:@<;ZF<;e RJe 9<?BHe 9<>JM<

        $6M:@e e      e6M<e:JHRBHZ<;eK<H;BH?e>ZMR@<MeJM;<MeJ>eR@<eJ]Re H;B^B;Z6Fe

        C[;?<QeG6be:JHRBHZ<eXB6FQK<:B>B:e;<6;FBH<QeBHe:B^BFe:6Q<QeBHeR@<e<a<M:BQ<eJ>eV<OMe


                                                                                 Exhibit B
Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 2 of 8
Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 3 of 8
Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 4 of 8



                                                             UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF FLORIDA

                                                             ADMINISTRATIVE ORDER 2020-20
                                                                                    CW
  IN RE: COURT OPERATIONS UNDER THE
  EXIGENT CIRCUMSTANCES CREATED BY                                        Mar 18, 2020
  COVID-19 AND RELATED CORONAVIRUS
                                                        /                             MIA



         This Order is issued in response to the developing outbreak of Novel Coronavirus 2019

  (COVID-19) and in conjunction with Administrative Order 2020-18 entered on March 13, 2020,

  which limited in-court appearances and continued all jury matters.

         In response to the continued spread of COVID-19, President Trump has declared a national

  emergency and issued guidelines directing at-risk individuals, including those 60 and older, to stay

  home and to distance themselves from others, encouraging everyone to work from home whenever

  possible, to avoid discretionary travel, and to avoid social gatherings in groups of ten or more.

  The Centers for Disease Control and Prevention (“CDC”) and other health authorities have advised

  that precautions be taken to reduce the possibility of exposure to the COVID-19 virus and to slow

  the spread of the disease. In particular, the CDC recommends that individuals attempt to keep

  physical distance between themselves. This technique, known as social distancing, is especially

  important for those at higher health risk of contracting the disease. The CDC recommends

  employers attempt to minimize exposure between employees and the public and to consider the

  public health and safety when scheduling group or public events. Additionally, there is recent

  evidence indicating that COVID-19 may be spread by persons who are asymptomatic.

         Given this guidance, and to protect the safety and health of all those entering and working

  within the Courthouse, it is hereby

         ORDERED that effective immediately, the United States District Court, Southern District
Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 5 of 8



  of Florida, including the United States Probation Office, will reduce staffing at all Courthouse

  locations and Probation offices, to a level necessary to maintain essential operations. All other

  employees are placed on telework status effective immediately. The Clerk of Court and Chief

  Probation Officer shall exercise discretion in designating which employees, on a rotational basis,

  are necessary to maintain essential operations at each Courthouse location and Probation office.

  It is hereby

         ORDERED that effective immediately, the Clerk’s Office public Intake windows will be

  open only between the hours of 9:30–10:30 a.m. and 3:30–4:30 p.m., Monday through Friday,

  excluding federal holidays. The Magistrate window will be open during normal business hours

  for new arrests and posting of bonds only.

         This Order shall remain in effect until further order of the Court.

  DONE AND ORDERED in Chambers at Miami, Miami-Dade County, Florida, this WKday of

  March 2020.



                                               ______________________________________
                                               _____
                                                  _ _______
                                                         _________________
                                               K.
                                               K MMICHAEL
                                                  MI ICHAEL MOORE
                                               UNITED STATES CHIEF DI   DISTRICT JUDGE


  c:     Honorable Ed Carnes, Chief Judge, Eleventh Circuit Court of Appeals
         All Southern District, Bankruptcy and Magistrate Judges
         James Gerstenlauer, Circuit Executive
         United States Marshal
         United States Attorney
         Federal Public Defender
         Court Administrator · Clerk of Court
         Clerk, Bankruptcy Court
         Chief Probation Officer
         Daily Business Review
         Library
Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 6 of 8



                                                                UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF FLORIDA

                                                                ADMINISTRATIVE ORDER 2020-21
                                                                                        PJ

  IN RE: CORONAVIRUS PUBLIC EMERGENCY                                            Mar 20, 2020
                                                            /
                                                                                         MIA




         SECOND ORDER CONCERNING JURY TRIALS AND OTHER PROCEEDINGS

         This Order is issued in conjunction with Administrative Order 2020-18 entered on March 13,

  2020, which limited in-court appearances and continued all jury matters.

         THEREFORE, the United States District Court for the Southern District of Florida hereby

  issues the following Order:

         1.      The United States Courthouses in Miami, Fort Lauderdale, West Palm Beach, Fort

         Pierce, and Key West, including Bankruptcy Court and Probation, will remain open for

         business, with reduced staffing, to a level to maintain essential operations, consistent with

         Administrative Order 2020-20 and subject to the following limitations.

         2.      All jury trials in the Southern District of Florida scheduled to begin on or after March

         30, 2020, until April 27, 2020, are continued pending further Order of the Court. The Court

         may issue other Orders concerning future continuances as necessary and appropriate.

         3.      All trial-specific deadlines in criminal cases scheduled to begin before April 27,

         2020, are continued pending further Order of the Court. Individual judges may continue

         trial-specific deadlines in civil cases in the exercise of their discretion.

         4.      Individual judges presiding over criminal proceedings may take such actions

         consistent with this Order as may be lawful and appropriate to ensure the fairness of the

         proceedings and preserve the rights of the parties.


                                                    1
Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 7 of 8



        5.      The Court is cognizant of the right of criminal defendants to a speedy and public trial

        under the Sixth Amendment, and the particular application of that right in cases involving

        defendants who are detained pending trial. Any motion by a criminal defendant seeking an

        exception to this Order in order to exercise that right should be directed to the District Judge

        assigned to the matter in the first instance; provided, however, that no such exception may be

        ordered without the approval of the Chief Judge after consultation with the Court.

        6.     The time period of any continuance entered as a result of this Order shall be excluded

        under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the Court finds that the ends of

        justice served by taking that action outweigh the interests of the parties and the public in a

        speedy trial. Absent further Order of the Court or any individual judge, the period of

        exclusion shall be from March 30, 2020, to April 27, 2020. The Court may extend the period

        of exclusion as circumstances may warrant. This Order and period of exclusion are

        incorporated by reference as a specific finding pursuant to 18 U.S.C. § 3161(h)(7)(A) in the

        record of each pending case where the Speedy Trial Act applies. See Zedner v. United States,

        547 U.S. 489, 506–07 (2006). The period of exclusion in this Court’s prior Administrative

        Order 2020-18 on this subject is likewise incorporated by reference as a specific finding

        pursuant to 18 U.S.C. § 3161(h)(7)(A) in the record of each pending case where the Speedy

        Trial Act applies.

        7.      Individual judges may continue to hold hearings, conferences, and bench trials in the

        exercise of their discretion, consistent with this Order.

        8.      Judges are strongly encouraged to conduct court proceedings by telephone or video

        conferencing where practicable.


                                                  2
Case 1:19-cv-25277-BB Document 12-2 Entered on FLSD Docket 03/25/2020 Page 8 of 8



        9.     Criminal matters before Magistrate Judges, such as initial appearances, arraignments,

        detention hearings, and the issuance of search warrants, shall continue to take place in the

        ordinary course.

        10.    Grand juries shall continue to meet pending further Order of the Court.

        11.    The Clerk's Office, Probation, the Bankruptcy Court, and all other Court services

        shall remain open with reduced staffing, at a level to maintain essential operations,

        consistent with Administrative Order 2020-20.



        This Order shall remain in effect until further Order of the Court.

        DONE AND ORDERED in Chambers at Miami, Miami-Dade County, Florida, this 20th day

  of March, 2020.



                                      _______________________________________
                                      __
                                       ___
                                         _ _______
                                                _ __
                                                   _ _____
                                                        ______
                                                            ____
                                                            __ _ _
                                      K MICHAEL
                                      K. MIIC
                                            CHA AEL MOORE
                                      UNITED STATES CHIEF DISTRICT
                                                                 D    JUDGE

  c:    Honorable Ed Carnes, Chief Judge, Eleventh Circuit
        All Southern District Judges, Bankruptcy and Magistrate Judges
        James Gerstenlauer, Circuit Executive, Eleventh Circuit
        Ariana Fajardo Orshan, United States Attorney
        Gadyaces Serralta, United States Marshal
        Michael Caruso, Federal Public Defender
        Angela E. Noble, Court Administrator • Clerk of Court
        Joe Falzone, Clerk, Bankruptcy Court
        Katherine Koonce, Chief Probation Officer
        Library




                                                 3
